DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 29, 2022 has been entered.
 Response to Amendment
The Amendment filed June 29, 2022 has been entered. Claims 1 – 16 are pending in the application. The amendment to the claims have overcome the 112 rejections set forth in the last Final Action mailed April 29, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation “a recess” in line 10. It is unclear as to whether this claimed element is same or different from “an opening” formed in line 3. The specification discloses (in ¶9 of the pg.pub of the instant application) that “the terms opening and recess are to be understood as synonyms when used herein”. Thus, if “recess” and “opening” are same, then there is a lack of antecedent basis for the term “recess”. If they are different, then it is unclear from the specification as to how “recess” and “opening” are different elements. For examination purposes, (in view of ¶9 of the pg.pub of the instant application) it is interpreted that “recess” and “opening” are same elements.
Claim 7 recites the limitation “a recess” in line 13. It is unclear as to whether this claimed element is same or different from “an opening” formed in line 6 of claim 7. The specification discloses (in ¶9 of the pg.pub of the instant application) that “the terms opening and recess are to be understood as synonyms when used herein”. Thus, if “recess” and “opening” are same, then there is a lack of antecedent basis for the term “recess”. If they are different, then it is unclear from the specification as to how “recess” and “opening” are different elements. For examination purposes, (in view of ¶9 of the pg.pub of the instant application) it is interpreted that “recess” and “opening” are same elements.
Claims 2 – 6 are rejected for being dependent on claim 1.
Claims 8 – 15 are rejected for being dependent on claim 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4 – 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donley et al. (US 3,560,004 – herein after Donley).
In reference to claim 1, Donley discloses a retaining device (comprising of elements claimed in body of the claim) for an impeller (51 in fig. 4; see col. 2, lines 21-24: element 5 may be an impeller; note that element 51 in embodiment in fig. 4 and element 5 in embodiment of fig. 1 are similar elements) of a centrifugal pump (see col. 1, lines 16-17: 1 may be a part of pump housing; note that element 44 in embodiment in fig. 4 and element 1 in embodiment of fig. 1 are similar elements; thus apparatus as a whole in fig. 4 is considered to be a centrifugal pump since 44 is a pump housing and 5 is an impeller), comprising (see fig. 4): 
a pump shaft (46+46a) with an opening (space/region in which element 50 is present or insertable into) formed substantially parallel to an axis of rotation (horizontal axis) of the pump shaft, and
a fastening bolt (50) insertable into the opening such that a first channel (53) is defined between the inserted fastening bolt and the opening of the pump shaft (see col. 4, lines 60-62),
wherein the fastening bolt is connected to the pump shaft (46+46a) on one end thereof (left end) [see col. 4, lines 57-60: left threaded end of bolt 50 is received into an internally threaded hole 52 of the shaft section 46a] and provides a retainer (nut) for fixing the impeller (51) on an other end thereof (right end) [nut is unlabeled but is seen in fig. 4 on right end of bolt 50)],
wherein the pump shaft (46+46a) comprises at least one further channel (54, 55) extending from a circumferential surface of the pump shaft (outer circumferential surface of shaft section 46a) up to and into a recess (see 112b above for interpretation: recess and opening are same) and allowing the first channel (53) defined between the inserted fastening bolt and the opening of the pump shaft to be emptied (as indicated by arrows in channels 55 seen in fig. 4), and
wherein the first channel is sealed by one or more sealing elements (mechanical seal 6) against product (i.e. fluid pumped by impeller 51; see col. 7, lines 35-37) entering from a product side of the centrifugal pump (i.e. inlet/fluid/pump chamber side of the centrifugal pump).
In reference to claim 2, Donley discloses the retaining device, wherein (see fig. 4) the fastening bolt (50) is a threaded bolt having a thread on at least one of its ends (left end of bolt 50 is threaded; see col. 4, lines 57-60: left threaded end of bolt 50 is received into an internally threaded hole 52 of the shaft section 46a).
In reference to claim 4, Donley discloses the retaining device, wherein (see fig. 4) the fastening bolt (50) is insertable into and removable from the recess (i.e. opening) in the pump shaft from at least one end of the pump shaft (from right end of the pump shaft 46+46a, bolt 50 is insertable into and removable from the recess/opening in the pump shaft).
In reference to claim 5, Donley discloses the retaining device, wherein (see fig. 4) the opening (space/region in which element 50 is present or insertable into) formed substantially parallel to the axis of rotation (horizontal axis) of the pump shaft (46+46a) extends through a length of the pump shaft (extends through a length of shaft section 46a, thus extending partially through a length of the pump shaft 46+46a).
In reference to claim 6, Donley discloses the retaining device, wherein (see fig. 4) the opening (space/region in which element 50 is present or insertable into) formed substantially parallel to the axis of rotation (horizontal axis) of the pump shaft (46+46a) does not extend (i.e. does not extend fully) through a length of the pump shaft (46+46a).
In reference to claim 7, Donley discloses a centrifugal pump (see col. 1, lines 16-17: 1 may be a part of pump housing; note that element 44 in embodiment in fig. 4 and element 1 in embodiment of fig. 1 are similar elements; thus apparatus as a whole in fig. 4 is considered to be a centrifugal pump since 44 is a pump housing and 5 is an impeller) for use in plants for producing foodstuff, cosmetics and pharmaceutical products {the underlined limitation is an intended use; this recited intended use is not given a patentable weight as per MPEP 2111(II)}, comprising (see fig. 4): 
a pump casing (44); 
an impeller (5) with impeller blades (impeller implicitly have blades) for feeding a medium (fluid; see col. 7, lines 35-37) in the pump casing (44); and 
a retaining device comprising: 
a pump shaft (46+46a) with an opening (space/region in which element 50 is present or insertable into) formed substantially parallel to an axis of rotation (horizontal axis) of the pump shaft, and
a fastening bolt (50) insertable into the opening such that a first channel (53) is defined between the inserted fastening bolt and the opening of the pump shaft (see col. 4, lines 60-62),
wherein the fastening bolt is connected to the pump shaft (46+46a) on one end thereof (left end) [see col. 4, lines 57-60: left threaded end of bolt 50 is received into an internally threaded hole 52 of the shaft section 46a] and provides a retainer (nut) for fixing the impeller (51) on an other end thereof (right end) [nut is unlabeled but is seen in fig. 4 on right end of bolt 50)],
wherein the pump shaft (46+46a) comprises at least one further channel (54, 55) extending from a circumferential surface of the pump shaft (outer circumferential surface of shaft section 46a) up to and into a recess (see 112b above for interpretation: recess and opening are same) and allowing the first channel (53) defined between the inserted fastening bolt and the opening of the pump shaft to be emptied (as indicated by arrows in channels 55 seen in fig. 4), and
wherein the first channel is sealed by one or more sealing elements (42 in fig. 1, see col. 3, lines 37-39) against product (i.e. fluid pumped by impeller 51; see col. 7, lines 35-37) entering from a product side of the centrifugal pump (i.e. inlet/fluid/pump chamber side of the centrifugal pump) [with regards to the seal element 42, please note the following: the mechanical seal 6 in embodiment of fig. 4 is similar to mechanical seal 6 in embodiment of fig. 1 (see col. 4, lines44-48); thus even though 42 is not labelled in fig. 4, it is present in fig. 4 (see fig. A below)].

    PNG
    media_image1.png
    650
    1406
    media_image1.png
    Greyscale

Fig. A: Edited figs. 1 (left picture) and 4 (right picture) of Donley to show claim interpretation.
In reference to claim 8, Donley discloses the centrifugal pump, wherein (see fig. 4), measured along the axis of rotation (horizontal axis) of the pump shaft (46+46a), the first channel (53) defined between the inserted fastening bolt and the opening of the pump shaft is longer than a thickness of the impeller (see fig. A above: thickness of shaded portion in impeller 51) and of an area which one mechanical seal (6) or a plurality of mechanical seals (35, 36, 37; mechanical seals herein are interpreted to be the sealing rings/elements 35, 36, 37 that are part of the mechanical seal unit 6) on the pump shaft overlap [area = circumferential area on the pump shaft section 46a which mechanical seal 6 or plural mechanical seals 35, 36, 37 overlaps].
In reference to claim 9, Donley discloses the centrifugal pump, further comprising (see fig. 4) one mechanical seal (6) or a plurality of mechanical seals (35, 36, 37; mechanical seals herein are interpreted to be the sealing rings/elements 35, 36, 37 that are part of the mechanical seal unit 6) for sealing the pump shaft (46+46a) against the pump casing (44).
In reference to claim 10, Donley discloses the centrifugal pump, further comprising (see fig. 4) a plurality of mechanical seals (35, 36, 37; mechanical seals herein are interpreted to be the sealing rings/elements 35, 36, 37 that are part of the mechanical seal unit 6) for sealing the pump shaft (46+46a) against the pump casing (44), wherein an area between the plurality of mechanical seals is configured to be rinsed (this area is capable of being rinsed by the fluid that is pumped by impeller 51, see col. 7, lines 35-37: the fluid worked upon by element 51 has access to the outside of seal unit 6, wherein the outside is a space between opening 45 and seal unit 6 in radial direction).
In reference to claim 11, Donley discloses the centrifugal pump, wherein (see fig. 4) the pump shaft (46+46a) is provided with a second channel (54) of the at least one further channel (54, 55) or a plurality of further channels of the at least one further channel in an area in which the pump casing (44) overlaps the pump shaft (pump shaft section 46a), the second channel (54) of the at least one further channel or a plurality of further channels of the at least one further channel extending from the circumferential surface (outer circumferential surface) of the pump shaft up to the opening (space/region in which element 50 is present or insertable into), which is formed substantially parallel to the axis of rotation (horizontal axis) of the pump shaft, and allowing access (for heat transfer fluid) to the first channel (53) defined between the inserted fastening bolt (50) and the opening of the pump shaft.
In reference to claim 12, Donley discloses the centrifugal pump, wherein (see fig. 4) the pump shaft (46+46a) is provided with a plurality of further channels (54) of the at least one further channel (54, 55) in an area in which the pump casing (44) overlaps the pump shaft (pump shaft section 46a), the plurality of further channels of the at least one further channel extending from the circumferential surface (outer circumferential surface) of the pump shaft up to the opening (space/region in which element 50 is present or insertable into) which is formed substantially parallel to the axis of rotation (horizontal axis) of the pump shaft, and allowing access (for heat transfer fluid) to the first channel defined between the inserted fastening bolt (50) and the opening of the pump shaft, and wherein the plurality of further channels of the at least one further channel in the area in which the pump casing overlaps the pump shaft allow communication between the first channel (53) defined between the inserted fastening bolt and the opening of the pump shaft and an area (labelled “A” in fig. A above) behind internal sealing elements (35, 36, 37 of sealing unit 6) [the asserted area is “behind” if apparatus in fig. 4 is seen from right side].
In reference to claim 13, Donley discloses the centrifugal pump, wherein the pump casing and/or the impeller (51) are replaceable (impeller 51 is replaceable by removing bolt 50).
In reference to claim 16, Donley discloses a retaining device (comprising of elements claimed in body of the claim) for an impeller (51 in fig. 4; see col. 2, lines 21-24: element 5 may be an impeller; note that element 51 in embodiment in fig. 4 and element 5 in embodiment of fig. 1 are similar elements) of a centrifugal pump (see col. 1, lines 16-17: 1 may be a part of pump housing; note that element 44 in embodiment in fig. 4 and element 1 in embodiment of fig. 1 are similar elements; thus apparatus as a whole in fig. 4 is considered to be a centrifugal pump since 44 is a pump housing and 5 is an impeller), comprising (see fig. 4): 
a pump shaft (46+46a) with an opening (space/region in which element 50 is present or insertable into) formed substantially parallel to an axis of rotation (horizontal axis) of the pump shaft, and
a fastening bolt (50) insertable into the opening such that a first channel (53) is defined between the inserted fastening bolt and the opening of the pump shaft (see col. 4, lines 60-62),
wherein the fastening bolt is connected to the pump shaft (46+46a) on one end thereof (left end) [see col. 4, lines 57-60: left threaded end of bolt 50 is received into an internally threaded hole 52 of the shaft section 46a] and provides a retainer (nut) for fixing the impeller (51) on an other end thereof (right end) [nut is unlabeled but is seen in fig. 4 on right end of bolt 50)],
wherein the pump shaft (46+46a) comprises at least one further channel (54, 55) extending from a circumferential surface of the pump shaft (outer circumferential surface of shaft section 46a) up to and into a recess (see 112b above for interpretation: recess and opening are same) and allowing the first channel (53) defined between the inserted fastening bolt and the opening of the pump shaft to be emptied (as indicated by arrows in channels 55 seen in fig. 4), and
wherein the first channel (53) is a venting channel (channel expels the fluid in channel 53 in the direction of channels 55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Donley in view of Xu, Cheng (US 2007/0059179 – herein after Xu).
Donley teaches (see fig. 4) the retainer (nut) formed integrally on the bolt (50).
Donley remains silent on the retaining device, wherein the retainer (nut) is provided with a thread and bracing is accomplished by screwing.
However, Xu teaches the centrifugal pump, wherein the retainer (nut) is provided with a thread (see ¶23: “nut 145 threadably engages the rod 140”) and bracing (of the nut on the bolt) is accomplished by screwing.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the nut and bolt in the pump of Donley as two separate pieces as taught by Xu since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of forming the nut and bolt as separate components. Furthermore, doing so allows, in an event if nut portion becomes damaged or needs replacement, only nut portion (formed separately) to be replaced as opposed to the whole bolt with integrally formed nut.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Donley in view of Mizuki et al. (WO 2019/078316 – herein after Mizuki).
Donley teaches the centrifugal pump: wherein the pump shaft (46) is connectable to a drive element (48, see col. 4, lines 53-55), as in claim 14; and wherein the pump shaft (46) is adapted be braced onto a drive element (48, see col. 4, lines 53-55), as in claim 15.
Donley remains silent on the pump shaft being coupled to a motor shaft, i.e., the drive element being a motor shaft or coupled to a motor/motor shaft.
However, Mizuki teaches a centrifugal pump, wherein the pump shaft (80) is connectable to a motor shaft (22), as in claim 14; and wherein the pump shaft (80) is adapted to be braced (i.e. to be secured) onto a motor shaft (22) via a clamping element (60).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to connect the pump shaft in the pump of Donley to a motor shaft via a clamping element as taught by Mizuki for the purpose of: (a) substituting the generic power means with that of motor in order to obtain the predictable result of rotating a pump shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and/or (b) providing a pump that can be easily separated from a motor while suppressing a decrease in pump performance, as recognized by Mizuki (in ¶6 of translation).
Response to Arguments
Applicant’s arguments, dated 06/29/2022, with respect to claim(s) 1, 7 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746